Title: From Thomas Jefferson to Constantine Samuel Rafinesque, 20 February 1822
From: Jefferson, Thomas
To: Rafinesque, Constantine Samuel


Sir 
   Monticello Feb. 20. 22.
I recieved yesterday your favor of the 2d the accompaniments mentioned in it will probably arrive by another mail, and shall be disposed of as you request. the prospect of the opening of our University is at present but distant. we have incurred a great debt in erecting our buildings, on the hypothecation of our funds, to redeem which will employ the whole of them for many years, unless relieved by the legislature, of which there is little promise at present. in this state of things, it would be unjustifiable in me to say any thing which should prevent your accepting any offers which you might be disposed to listen to from other quarters.Our Visitors do not meet until April next, when I will lay before them your offers of subjects of Natural history, which they will doubtless consider as evidences of particular liberality.I pray you to accept the assurances of my great respect.Th: Jefferson